[Cite as Junius v. Eberlin, 122 Ohio St.3d 53, 2009-Ohio-2383.]




              JUNIUS, APPELLANT, v. EBERLIN, WARDEN, APPELLEE.
         [Cite as Junius v. Eberlin, 122 Ohio St.3d 53, 2009-Ohio-2383.]
Appeal from dismissal of a petition for a writ of habeas corpus – Habeas corpus
        not available to remedy claim concerning validity of an indictment –
        Judgment affirmed.
      (No. 2009-0095 ─ Submitted May 19, 2009 ─ Decided May 28, 2009.)
              APPEAL from the Court of Appeals for Belmont County,
                            No. 08 BE 27, 2008-Ohio-6441.
                                  __________________
        Per Curiam.
        {¶ 1} We affirm the judgment of the court of appeals dismissing the
petition of appellant, Robert C. Junius Jr., for a writ of habeas corpus to compel
his release from prison.        Habeas corpus is not available to remedy claims
concerning the validity of an indictment. State ex rel. Tarr v. Williams, 112 Ohio
St.3d 51, 2006-Ohio-6368, 857 N.E.2d 1225, ¶ 4. Moreover, Junius’s reliance on
State v. Colon, 118 Ohio St.3d 26, 2008-Ohio-1624, 885 N.E.2d 917 (“Colon I”),
is misplaced, because our holding in that case “is prospective in nature and
applies only to those cases pending on the date Colon I was announced.” State v.
Colon, 119 Ohio St.3d 204, 2008-Ohio-3749, 893 N.E.2d 169, ¶ 5. Insofar as
Junius claims that he was denied the effective assistance of counsel, that claim is
not cognizable in habeas corpus. Casey v. Hudson, 113 Ohio St.3d 166, 2007-
Ohio-1257, 863 N.E.2d 171, ¶ 3. Finally, Junius had adequate legal remedies to
raise his claim of actual innocence. See Shie v. Leonard (1998), 84 Ohio St.3d
160, 161, 702 N.E.2d 419.
                                                                  Judgment affirmed.
                            SUPREME COURT OF OHIO




       MOYER,     C.J.,   and     PFEIFER,       LUNDBERG   STRATTON,   O’CONNOR,
O’DONNELL, LANZINGER, and CUPP, JJ., concur.
                                __________________
       Robert C. Junius Jr., pro se.
       Richard Cordray, Attorney General, and Samuel Peterson, Assistant
Attorney General, for appellee.
                                __________________




                                             2